Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Schoen on March 11, 2021.
	On line 6 of claim 1, the phrase “such that the adsorbent matter enters the sample” was changed to –such that the adsorbent material enters the sample—so as to use the same terminology as recited earlier in the claim. 
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/302,379 is being allowed since none of the prior art of record teaches or fairly suggests a method for extracting an analyte from a sample comprising the steps of introducing a sample into a capillary, inserting a probe containing an adsorbent material into the sample in the capillary so that an analyte in the sample binds to the adsorbent material, moving the probe from the sample in the capillary into an extraction solvent also present in the capillary in order to extract an analyte from the adsorbent material on the probe into the extraction solvent or removing the sample from the capillary and then introducing an extraction solvent into the capillary so that the adsorbent material on the probe previously inserted into the capillary contacts the extraction solvent, and eluting the analyte from the adsorbent material into the extraction solvent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        March 12, 2021